[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT#117
Section 96.31 of the Hamden Town Ordinance provides that "the town hereby ceases to be liable to any person injured in person CT Page 454 or property caused by the presence of, ice or snow on a public sidewalk unless the town is the owner or person in possession and control of the land abutting the sidewalk, other than the land used as a highway or street, provided the town shall be liable for its affirmative acts with respect to the sidewalk." General Statutes § 7-163a specifically permits a town to pass the above ordinance.
The plaintiff argues that, despite the above ordinance, Hamden may still be liable because it has reserved the power and duty to clear ice and snow from the sidewalks if it is not cleared by the abutting owner. Section 96.30 of the Hamden Town Ordinance states that "[i]f any owner, tenant, occupant or any person having the care of any building or lot of land as aforesaid shall neglect to clear the sidewalk in front of his or its building or land within the time herein limited, the legislative council of the town may cause the same to be cleared
at the expense of the owner of the premises. . . ." Section 96.30 is not mandatory because it states that the legislative councilmay clear the sidewalks. Accordingly, the town has not retained the duty to clear snow and ice from the sidewalks. Furthermore, § 96.31 specifically provides that the town shall not be liable for injuries occurring due to snow and ice upon the sidewalks. Since the plaintiff's injuries occurred because of ice and snow upon a sidewalk abutting land not owned by the town, Hamden may not be held liable for her injuries. Therefore, the court grants Hamden's motion for summary judgment.
Freedman, J.